DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1-10,12-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Meguro (US20130241497).
As to claim 1, Meguro discloses a lithium metal battery, comprising: a case, being a cylinder with an opening at one end; a battery cover, configured to cover the opening of the case, the case and the battery cover jointly forming a closed space; a support column, in the case; and a battery winding core, wound around the support column and received into the closed space, the battery winding core comprising a positive electrode, a negative electrode containing lithium, and an electrolyte between the negative electrode and the positive electrode, wherein the support column is a hard support column and is coaxially disposed in the case (figure 1 and paragraph 0048).


As to claim 3, Meguro discloses wherein: a length of the support column matches a length of an inner cavity of the case (figure 1 number 24).
As to claim 4, Meguro discloses wherein: a cross-section of the support column is circular or elliptical (figure 1 number 24 and paragraph 0048).
As to claim 5, Meguro discloses wherein: the support column is a steel column, an aluminum alloy column, or a hard plastic column (paragraph 0060).
As to claim 6, Meguro discloses wherein: the case is a hard case, including a steel case or an aluminum alloy case (paragraph 0049).
As to claim 7, Meguro discloses, wherein: the negative electrode includes a lithium metal or a lithium compound (paragraph 0112).
As to claim 8, Meguro discloses wherein: the negative electrode is a copper foil coated with the lithium metal on a surface of the copper foil (paragraph 0098).
As to claim 9, Meguro discloses wherein: the positive electrode is one of lithium cobaltate, nickel cobalt lithium manganate, or lithium manganite (paragraph 0084).
As to claim 10, Meguro discloses, wherein: the electrolyte is a solid electrolyte (paragraph 0249).
As to claim 12, Meguro discloses a lithium metal battery, comprising: a case, a support column in the case, and a battery winding core wound between the case and the support column, wherein: the case is a cylinder with an opening at one end; the 
As to claim 13, Meguro discloses wherein: the support column is a hard support column, the hard support column including a solid column (figure 1 number 24).
As to claim 14, Meguro discloses, wherein: the battery winding core is firmly wound on an outer side of the support column along a circumferential direction of the support column, and an outmost portion of the battery winding core is firmly attached to an inner wall of the case (figure 1).
As to claim 15, Meguro discloses, wherein: the support column and the case are coaxially disposed (figure 1 number 24).
As to claim 16, Meguro discloses, wherein: a length of the support column matches a length of an inner cavity of the case (figure 1 number 24).
As to claim 17, Meguro discloses, wherein: a cross-section of the support column is circular or elliptical (paragraph 0048).
As to claim 18, Meguro discloses, wherein: the support column is a steel column, an aluminum alloy column, or a hard plastic column (paragraph 0060).
As to claim 19, Meguro discloses, wherein: the case is a hard case, including a steel case or an aluminum alloy case (paragraph 0049).
As to claim 20, Meguro discloses, wherein: the negative electrode includes a lithium metal or a lithium compound (paragraph 0112).
11 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meguro.
	Meguro teaches the lithium metal battery described above. Meguro does not specifically disclose the energy density of the lithium metal battery. Since Meguro teaches the same materials for the lithium metal battery, it is inherent that an energy density of the lithium metal battery is equal to or greater than 350 Wh/kg. “Products of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724